Name: Commission Regulation (EEC) No 740/86 of 11 March 1986 on the supply of various consignments of cereals to non- governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions
 Date Published: nan

 No L 70/24 Official Journal of the European Communities 13 . 3 . 86 COMMISSION REGULATION (EEC) No 740/86 of 11 March 1986 on the supply of various consignments of cereals to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to NGO, the Commission allocated to the latter organization 999 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in ' this Regulation are inaccordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 367, 31 . 12 . 1985, p . 19 . (4 OJ No L 192, 26 . 7 . 1980 , p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 13 . 3 . 86 Official Journal of the European Communities No L 70/25 ANNEX I 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 D8 Oegstgeest (telex 30223)) 3 . Place or country of destination : Ghana 4. Product to be mobilized : sorghum 5. Total quantity : 500 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the products : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75005 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : sorghum for human consumption, of fair sound merchantable quality, free of odour and pests, of Argence, Aralba, Tamaran varieties :  maximum moisture content : 14,5 %  percentage of broken grains : 3 % maximum  percentage of grain impurities : 4 % maximum  percentage of sprouted grains : 1 % maximum  percentage of miscellaneous impurities : 1 % maximum  maximum tannin content : 0,5 % 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g) in containers of 20 feet 'FCL/ICL shipper's countload and stowage'.  net weight of the bags : 50 kilograms ^  marking on the bags in letters at least 5 cm high : 'GHANA / SORGHUM / CARITAS / 50620 / ACCRA VIA TEMA / ACTION OF CARITAS ITALIANA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRI ­ BUTION' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 March 1986 16. Shipment period : 10 to 30 April 1986 17. Security ; 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. No L 70/26 Official Journal of the European Communities 13 . 3 . 86 ANNEX II 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Tanzania 4. Product to be mobilized : common wheat flour 5. Total quantity : 365 tonnes (499 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (telex : 24076). 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 1 80, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g) in contai ­ ners of 20 feet 'FCL/LCL shipper's countload and stowage'.  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : TANZANIA / WHEATFLOUR / CARITAS 50341 / DAR ES SALAAM/ ACTION OF CARITAS NEERLANDICA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : any Community port accessible to ocean-going wessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 March 1986 16. Shipment period : 10 to 30 April 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam.